 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommercial Movers, Inc. and Henry J. Ruppel. Case9-CA-1 1358January 26, 1979DECISION AND ORDERBY MEMBERS PENELLO. MURPHY. AND TRUESDALEOn April 21, 1978, Administrative Law Judge PhilW. Saunders issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision and a motion to reopen the record with abrief in support of that motion. Respondent filed aresponse to the motion, and the General Counselfiled an attachment to his motion.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and () of the Actby discharging Henry Ruppel because of his involve-ment in certain union activities. In reaching this re-sult, the Administrative Law Judge found, over Re-spondent's contentions to the contrary, that Ruppelwas not a supervisor within the meaning of Section2(11) of the Act. In its exceptions and supportingbrief, Respondent contends that the AdministrativeLaw Judge erred in this latter finding. For the rea-sons discussed below, we find no merit in Respon-dent's contention. Rather, for the reasons more fullyset forth below, we agree with the conclusions of theAdministrative Law Judge that Ruppel was an em-ployee under the Act and hence that his dischargeviolated the Act.Respondent was engaged by Nationwide MutualWe deny General Counsel's motion to reopen the record in this proceed-ing as the evidence sought to be adduced therein is not necessary to ourresolution of the instant proceeding.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.3The Administrative Law Judge inadvertently failed to conform his rec-ommended Order and notice with his findings and remedy. We shall modifythem accordingly.240 NLRB No. 24Insurance Company as the moving contractor re-sponsible for the relocation of certain ofNationwide's office equipment into its new head-quarters in Columbus, Ohio. Henry Ruppel washired by Respondent to work on this Nationwide joband was given the title of general labor foreman. Theactual moving work was performed after normalbusiness hours and on weekends; but at the begin-ning of each week Respondent's president, DanielCordray, and Nationwide's facilities planning man-ager, Chuck Wallace, jointly planned the details ofthe move for the upcoming weekend. As noted by theAdministrative Law Judge, the planning covered allaspects of the move. The two determined the numberof employees needed for the move and the number ofemployees to be assigned to each floor of the build-ing. Ruppel was never involved in these preparations.For the actual move at Nationwide's new head-quarters, Ruppel would receive a sheet containingthe manpower needs and job area allocations pre-pared earlier in the week. Workers would be referredfrom the union hall and Ruppel and the steward onthe job, Fred Boffman, would accept the workers ona first-come-first-served basis until they reached thelimit set forth on the manpower sheet. Occasionally,the Union would refer too many workers. In suchinstances, the latecomers would be sent back. Oncethe workers were chosen, Ruppel's job was to assignthe employees to specified tasks, although the num-ber of employees to be assigned to each task wasalready dictated by the manpower sheet. Thus, someemployees were assigned to unload the truck, andothers to push the equipment from the elevator, topush the equipment to the general floor location, orto place the equipment at the precise spot.After assigning employees to these tasks, Ruppelremained at the job, circulating throughout the build-ing, and did not perform any manual labor. How-ever, he was not primarily responsible for determin-ing how the work was to be done. Rather, the recordshows that Chuck Wallace and his assistants wereusually present to oversee the moving operations. AsNationwide's representatives, these people had betterknowledge of the intended furniture arrangementsand were more often the ones to direct Respondent'semployees as to where the equipment was to beplaced.4The record also shows that Respondent em-ployed a general supervisor named John Custa whofloated from the shipping end of the job to the mov-ing end, and also employed John Curly who was sta-tioned at the moving end and who was responsiblefor completing timesheets, keeping track of the em-4 While the contract between Nationwide and Respondent indicated thatRespondent was responsible for the supervision of its employees, the recordnevertheless suggests that Nationwide's representatives directed employeeswhere to place the furniture and the other equipment. COMMERCIAL MOVERS, INC.289ployees' hours, and directing trucks where to drop offthe equipment outside the new Nationwide head-quarters. In addition, Daniel Cordray, Respondent'spresident, spent a good deal of time overseeing themove.6From the foregoing, it is apparent that Ruppel didnot possess very extensive authority. He was indeedauthorized to make job assignments. Beyond that,however, he appears to have been responsible forvery little. He did not keep the timelogs, was notconsulted about problems with equipment,7and didnot direct employees where to place the furniture.When pressed for a description of his supervisory re-sponsibilities, Cordray claimed that Ruppel wasthere to make sure equipment was handled carefullyto avoid damage, to alleviate personality problemsamong the workers, and to tell the workers whetheror not they were doing a good job. Respondent fur-ther contended that Ruppel had the authority to dis-cipline employees and to represent Respondent inhandling grievances.However, when asked at the hearing to illustrateRuppel's authority to administer discipline or resolvegrievances, Cordray offered two examples whichonly served to demonstrate further the routine natureof Ruppel's responsibility. For in both instances (oneinvolving employee Cadillac, the other, employeeFrazier), Cordray himself made the disciplinary deci-sion involved and instructed Ruppel to carry out hisorders. Similarly, with respect to Ruppel's allegedgrievance-handling responsibilities, the record is de-void of any evidence to demonstrate such responsi-bility on a significant level. Admittedly, the recordreveals that Job Steward Boffman and Ruppel, whowere longtime coworkers, sometimes met to smoothover problems among the workers but, again, suchmatters were largely routine, typically dealing withworkers who were not where they were supposed tobe or who may have left too early for lunch. In thisregard, Boffman was unable to recall any significantgrievance resolutions or any instance in which Rup-pel affected an employee's work status or sent anemployee home for a work-related reason.8Based on our review of the record, we are con-When Ruppel was first hired, he was responsible for keeping records ofemployees' hours. However, shortly thereafter, Curly was hired to assumethis function. While noting Curly's job responsibilities, we do not pass onwhether he is a supervisor under the Act.6In the beginning of the job. Cordra) was present as much as 80 percentof the time.cWhen there was a problem with the shipped equipment, Wallace wouldcontact John Custa, the general supervisor, who spent much of his time atthe shipping end of the job.8 In addition, the Administrative Law Judge correctly concluded thatRuppel's handling of employee complaints concerning paycheck shortagesdid not constitute grievance resolution. In the few instances where the stew-ard raised payroll problems. Ruppel referred the matter to Cordra> or hissecretary, either of whom would then independently review the situation.vinced that Ruppel's job responsibilities were largelyroutine and whether viewed separately or in toro didnot require the exercise of any independent judgmentindicative of a supervisor within the meaning of theAct. The selection of employees referred by theUnion was done on a first-come-first-served basis.Job assignments required no independent discretionsince the number of employees assigned to each taskwas already determined for Ruppel earlier in theweek. While the record indeed shows that Ruppelcirculated through the new headquarters to check tosee that furniture was safely handled, such responsi-bility does not reflect the kind of discretion indica-tive of supervisory status.9Nor do we find thatRuppel's authority to tell employees they were doinga good or bad job demonstrates any meaningful au-thority to discipline, as there is no evidence that these"verbal reprimands" or "compliments" had or couldhave had any impact on an employee's job status.'"Indeed, the limited nature of Ruppel's authority isconfirmed by the disciplinary examples noted abovein which Cordray himself made the disciplinary deci-sion and instructed Ruppel to carry it out. Thus,while Respondent apparently saw fit to hire Ruppel,a longtime member of the Union who was familiarwith the union laborers, with the hope that he mightbe able to alleviate personality problems among theworkers, Respondent did not see fit to confer uponRuppel anything but the most routine responsibilitieswith respect to the actual move. Rather, the recordshows that the real supervisory responsibilities wereassumed, at various times, by Cordray himself, Wal-lace and the other Nationwide representatives, andJohn Custa."Respondent attempts to refute this conclusion byciting testimony of various witnesses, particularlythat of Wallace, Boffman, and John Scales, theUnion's business agent, who stated that they and theemployees considered Ruppel to be a supervisor withthe authority to act as such. However, while theBoard has held that ostensible supervisory authorityis one of many factors which may indicate superviso-9 In fact, the record shows that at certain times it was Wallace, not Rup-pel, who possessed the real authonty to make sure that furniture was han-dled safely. In this regard, Wallace testified that, when he observed workersrmshandling the equipment. he would seek out Ruppel and instruct him tomake sure that the equipment was handled properly. According to Wallace,his instructions were relayed to the negligent employee.ItSee. e.g.. Maremount Corporation, 239 NL.RB No. 37 (1978). Z and LLumber Company of Columbus. 179 NLRB 75 (1969).11 We also note that the record indicates that Respondent's contract withNationwide was a cost-plus or manpower arrangement in which Nationwidecovered Respondent's labor costs. Thus, Respondent suffered no added ex-pense in employing Ruppel. In fact, it appears that, under this "cost-plus"financial arrangement. it was to Respondent's economic advantage to addRuppel to the payroll.COMMERCIAL MOVERS, NC. 289_ ._ _, .._ . 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDry status, it is not determinative, particularly where,as here, the facts themselves suggest otherwise.l2Nordo we find that Ruppel's salary, which was admitted-ly higher per hour than those of the other employees,conclusively demonstrates supervisory status wherethe record reveals that Ruppel did not display trueindependent judgment in performing any of thefunctions set forth in Section 2(11) of the Act."In sum, since the burden is on the party allegingsupervisory status to prove that it, in fact, exists, wefind that Respondent has not sufficiently demon-strated that Ruppel was a representative of manage-ment. We therefore uphold the Administrative LawJudge's finding that Ruppel, an employee entitled tothe protection of the Act, was unlawfully dischargedin violation of Section 8(a)(3).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Com-mercial Movers, Inc., Columbus, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:i. Substitute the following for paragraph 2(a) andreletter the subsequent paragraphs accordingly:"(a) Offer Henry Ruppel immediate and full rein-statement to his former position or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earn-ings he may have suffered by reason of the discrimi-nation against him by payment to him of a sum ofmoney equal to that which he normally would haveearned from the date of his discharge, with interest,as outlined in "The Remedy" portion of this Decision."2. Substitute the attached notice for that of theAdministrative Law Judge.2 See, e.g., Piccadil!v (afeteriar, Inc., 231 N RB 1302 (1977). Nor do wedeem it controlling that Ruppel, at the time he was responsible for preparingthe timesheets an admittedly routine task placed his name under the ca-tegory identified as "supervisor." In filling out the timesheet in this manner.Ruppel may very well have been influenced by his title-general labor fore-man and it is well established that an individual's functions and authon-ties, not his title, determine his status under the Act. See. e.g.. Orr Iron, Inc.,207 NLRB 863, n. 2 (1973). Moreover, in explaining his actions. Ruppelnoted that the timesheets were identical to those used in his full-time jobwith Turner Construction Company where he is an admitted supervisor.Thus, according to Ruppel, designating himself as supervisor on Respon-dent's timesheet was a habit picked up from completing the timesheets at hisother job.13 See, e.g., Picadilly Cafeterias. Inc., upra Moreover, aside from hishigher hourly wage, Ruppel continued to be a union member in good stand-ing and participated in the same fringe benefit programs as the other em-ploees. See, e.g., Fred Rogers (ompnarv, 226 NLRB 1160 (1976).See. e.g., Thav'er Dairy (onpanv, Inc. 233 NI.RB 1383 (1977).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAI. IABOR RI.ArIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunityto give evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this notice.We intend to abide by the following:WE WILL NOI lay off, discharge, or otherwisediscriminate against our employees because oftheir union activities.WE WIIL NOI discourage membership in theUnion, or any other labor organization, by dis-criminating against our employees in regard totheir hire and tenure of employment or anyterms and conditions of employment.We wI.L N in any other manner interferewith our employees' exercise of the rights guar-anteed by Section 7 of the National Labor Rela-tions Act, as amended.WE will offer Henry Ruppel immediate andfull reinstatement to his former position or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or other rights and privileges, and weWII.L make him whole for any loss of earnings hemay have suffered by reason of our discrimina-tion against him, with interest.COMMERCIAI. MOVERS. INCDECISIONSTAIEMENt OF IHEF CASEPHIL W SAUNDERS. Administrative Judge: Based on acharge filed on May 12, 1977, by Henry J. Ruppel, hereinthe Charging Party or Ruppel, a complaint was issued onJune 30, 1977, against Commercial Movers, Inc., herein theRespondent or Company, alleging violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended. Respondent filed an answer to the complaint de-nying it had engaged in the alleged matter. The Respon-dent and the General Counsel filed briefs.Upon the entire record in the case. and from my obser-vation of the witnesses and their demeanor,' I make thefollowing:The facts found herein are based on the record as a hole and upon myobservations of the witnesses. he redihity re.solutrion herein have beenderi ed from a review of the entire testimonial record and exhibits witrh dueregardfor the logic of probabdrii, the demeanor of the wirnes.ses, and the teach-ing of N L. R.B. .Wa/ton lanufucturing (onpann & I.oganvillh Panrts (Co..369 U.S. 404 (1962). As to those itnesses testify ing in contradiction of thefindings herein, their testimony has been discredited, either as having been COMMERCIAL MOVERS, INC.291FINDINGS OF FACTI. THE BUSINESS OF FHF COMPANYThe Respondent, an Ohio corporation, is engaged in thebusiness of providing equipment moving and relocationservices to various commercial enterprises in the Colum-bus, Ohio, area. During the past 12 months, a representa-tive period, Respondent purchased and received goods andmaterials valued in excess of $50,000 which were shippeddirectly to its Columbus. Ohio, facility from points outsidethe State of Ohio.The Respondent is an employer as defined in Section2(2) of the Act, and is engaged in commerce and in opera-tions affecting commerce as defined in Section 2(6) and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDLaborers' International Union of North America, LocalUnion No. 423, AFL-CIO, herein called the Union or Lo-cal 423, is a labor organization as defined in Section 2(5) ofthe Act.11i. THE UNFAIR LABOR PRACTICESIt is alleged in the complaint that on or about April 29,1977, Respondent discriminatorily discharged the Charg-ing Party and at all times thereafter failed and refused toreinstate him to his former position of employment.The Company maintains that Henry Ruppel was laid offfor legitimate reasons, and further that Ruppel was a sup-ervisor, and therefore not within the protection of the Act.In December 1976, Respondent and Nationwide MutualInsurance Company, herein Nationwide, entered into anagreement whereby Respondent was hired as the movingcontractor responsible for relocating Nationwide's officeequipment from its numerous Columbus area offices intoits new headquarters complex. The actual moving workwas to be performed after business hours and on weekendsso as not to interfere with Nationwide's normal businessoperations. It further appears that Respondent's employeesassigned to the Nationwide moving job were representedby Local 423 pursuant to a collective-bargaining agree-ment, and prior to the start of the job in December 1976,the Union's Business Manager John Scales informed Hen-ry Ruppel and Fred Boffman, both members of Local 423,that they would be working on the job for Respondent asgeneral labor foreman and steward, respectively.Respondent's contract with Nationwide required thatthe Company "completely supervise, control, and directthe activities of all its personnel during the moving work."The Company points out that Henry Ruppel was employedbecause of his knowledge of the Nationwide building's de-sign and his experience in supervising union labor. Thiswas the first moving contract undertaken by Respondentin conflict with the testimony of credible witnesses or because it was in andof itself incredible and unworthy of belief. .4/1 testimony hs heen reviesedand weighed in the ight f the enire rlecordwherein union labor was to be employed. Previous to andconcurrently with this employment, Ruppel was also re-tained by Turner Construction Company to act as one oftheir supervisors during the construction of the Nationwidebuilding during the normal hours and workweek. TheCompany maintains that prior to the commencement ofthe move, Ruppel consulted and advised Respondent withrespect to the move, and was subsequently paid a fee of$2,000. The Company further contends that as the moveprogressed through the first quarter of the calendar year1977, the amount of work decreased, and this coupled withthe fact that there had been substantial damage to some ofthe items being moved, resulted in Respondent's decisionto lay Ruppel off and replace him with a less costly andmore efficient supervisor.On April 27, 1977, Ruppel attended a meeting of Local423 at which time he was nominated to run for president ofthe Union as part of a slate opposing the incumbent offi-cials, among whom was John Scales. The next day, April28, Respondent's President Daniel Cordray encounteredJohn Kempton, Marion Jennings, and Henry Ruppel onthe ramp near the Nationwide building. These men, allcandidates on the dissident slate, were discussing unionaffairs when Cordray asked, "Do you guys really think yougot a chance going against that power structure?"As pointed out, the testimony by John Kempton attri-buting the above remark to Respondent's President Cor-dray stands undenied, and definitely indicates Cordray'sknowledge of Ruppel's involvement in the intraunion poli-tics. Cordray disclaims knowledge of the Union's politicalsituation and of Ruppel's involvement until a week or twoafter Ruppel's layoff, but in consideration of the unrebut-ted testimony by Kempton and of Cordray's affidavit,which included a statement that he had heard rumors ofinternal union problems a day or so prior to his meetingwith Ruppel, it becomes even more obvious that Cordrayhad knowledge of the dissident slate of officers for Local423, and of Ruppel's active participation in it.On the morning of April 29, Ruppel phoned Cordray, ashe had not as yet received his instructions for thatevening's move.) Cordray told Ruppel to have the stewardcall him and said that he (Cordray) would get back to Rup-pel. However, later that afternoon Cordray met Ruppel atthe Nationwide complex and informed him that a newforeman was coming from the hall because he (Cordray)"couldn't take a chance on any trouble." Ruppel thenbrought up his intraunion activities, but about this timeCordray's companion got out of the nearby car and joinedthe conversation. He inquired of Ruppel if he was "run-ning." and after Ruppel replied in the affirmative, he thenasked if Scales could lay everybody off. Ruppel answered,"[W]ell he'll try." Ruppel then requested a layoff slip, butCordray said he would bring it Monday. Ruppel statedthat the only reason he was given for his termination was2 Ruppel testified that the incumbents had never been opposed before.Later on Ruppel and his otither running mates were disqualified.As indicated, the normal procedure was for Cordray and Chuck Wal-lace. the facilities planning manager at Nationwide, to meet earl) in theweek and plan the details of the upcoming weekend move. Ruppel as thengiven a list containing the number of emplovees required.COMMERCIAL OVERS. INC. 291 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Cordray "couldn't take a chance on any trouble." 4That evening (April 29, 1977), Levi Hagwood, one of theUnion's qualification judges who later disqualified Ruppelfrom running for office, replaced Ruppel on Respondent'smoving job.Ruppel testified that in early August 1977, Cordrayasked him if he was willing to meet with Cordray's attorneyand settle this matter. However, a few days later whenRuppel asked if he could have his job back, Cordray re-sponded by asking Ruppel if he was "alright with Scalesnow." Ruppel replied that he and Scales had spoken at thelast Union meeting. Cordray then informed Ruppel hewould get back to him, but about a week or two later, whenRuppel encountered Cordray by the Nationwide building,Cordray turned his back and ignored him.Respondent contends that Ruppel was a supervisor and,therefore, should not be accorded the protection of theAct. In support of this contention, Respondent presentedseveral witnesses who testified in "grossly conclusionaryterms" as to Ruppel's alleged supervisory authority.5How-ever, I am in agreement with the General Counsel that acareful examination of the record will indicate that Re-spondent did not delegate to Ruppel the type of authorityor responsibility which would make him a supervisor with-in Section 2(11) of the Act, even though he did receive ahigher wage than other employees.As pointed out, early in each week Cordray and Wallaceplanned the details of the move for the upcoming weekend.Their planning covered all aspects of the move, includingmanpower and equipment requirements, and they drew upa list detailing the number of employees to be assigned tothe move as well as the number of employees to be as-signed to each work area or floor. Thus, as further noted,Ruppel had no discretion as to how many employeeswould be assigned to the job, nor did he have any authorityto determine how the work was to be done.6I am also in agreement that this record does not supportthe contention that Ruppel had the authority to disciplineemployees. When questioned as to the extent of Ruppel'son-the-job authority, Cordray testified:4Cordray testified that he informed Ruppel he was "terminating" hisemployment "due to lack of work," and could not recall any discussionabout the Union, but after having his memory refreshed by his affidavit, headmitted that Ruppel might have stated he felt the layoff was because of theinternal Union problems.5Cordray testified that he informed Ruppel that his responsibilities wereto supervise the employees on the receiving end of the Nationwide move-to alleviate damages and to take care of personality problems-that hisauthority was "very extensive." and that he could also resolve grievances onbehalf of the Company. Fred Boffman, the Union's steward on the Na-tionwide move, testified that the employees thought of Ruppel "as boss."that Ruppel had authority to discipline employees, and that if there was adisagreement on the job he would discuss it with Ruppel and they wouldthen work it out. Chuck Wallace, planning manager for Nationwide, testi-fied that Ruppel had the responsibility to place the men in their locations,and that he would characterize Ruppel as the chief supervisor during themove.6 Due to thejoint aspects of the moving operations, it is noted also that onoccasion Chuck Wallace of Nationwide directed and corrected Respon-dent's employees in the performance of their work. Wallace also supervisedhis own "spotters" who directed the placement of the furniture. The factthat Ruppel could assign one employee to a specific floor and another to theelevator pursuant to the overall plan, or send home those in excess of thetotal number called for. is certainly does not mean that he was required touse independent judgment.During the work scope he had the authority to tell aman if he was doing a bad job, or to straighten up if hewas doing a bad job. That was basically, his job, tosupervise people.At most, according to Cordray, Ruppel could verballywarn an employee, but such limited authority is not suffi-cient to find Ruppel a supervisor. In fact, on cross-exami-nation Cordray was asked to substantiate his broad gener-alizations that Ruppel disciplined employees, but he couldthen only recall two instances, and it is clear that in both ofthose situations, involving employees Cadillac and Frazier,Cordray himself made the disciplinary decision and theninstructed Ruppel to carry out his orders. Thus, this recordsimply does not support the contention that Ruppel hadthe authority to discipline or to effectively recommend dis-ciplinary action.There is also no reliable evidence in this record to indi-cate that Ruppel engaged in responsible or official griev-ance resolutions on behalf of Respondent. In the few in-stances when the steward brought up payroll problems,Ruppel did no more than refer the steward to Cordray orhis secretary and they, in turn, would then independentlyreview the matter.Actual existence of true supervisory power is to be dis-tinguished from abstract, theoretical or rule-book authori-ty. It is well settled that a rank-and-file employee cannot betransformed into a supervisor merely by investing him orher with a "title and theoretical power to perform one ormore of the enumerated functions." N.L.R.B. v. SouthernBleachery & Print Works Inc., 257 F.2d 235, 239 (4th Cir.1958), cert. denied 359 U.S. 911 (1959). What is relevant isthe actual authority possessed and not the conclusionaryassertions of a company's officials. And while the enumer-ated powers listed in Section 2(11) of the Act are to be readin the disjunctive, the Section also "states the requirementof independence of judgment in the conjunctive with whatgoes before." Poultry Enterprises, Inc. v. N.L. R.B., 216 F.2d798, 802 (5th Cir. 1954). Thus, the individual must consis-tently display true independent judgment in performingone of the functions of Section 2(11) of the Act. The exer-cise of some supervisory tasks in a merely "routine," "cleri-cal," "perfunctory" or "sporadic" manner does not elevatea rank-and-file employee into the supervisory ranks.N.L.R.B. v. Security Guard Service, Inc., 384 F.2d 143, 146-149 (5th Cir. 1967). Nor will the existence of independentjudgment alone suffice; for "the decisive question is wheth-er [the individual involved has] been found to possess au-thority to use [her] independent judgment with respect tothe exercise by [her] of some one or more of the specificauthorities listed in Section 2(11) of the Act." N. L. R. B. v.Brown & Sharpe Mfg. Co., 169 F.2d 331, 334 (Ist Cir. 1948).In short, "some kinship to management, some empatheticrelationship between employer and employee must existbefore the latter becomes a supervisor for the former."N.L.R.B. v. Security Guard Service, Inc., supra, 384 F.2d at149.7 Cordray was actually on the moving job a great deal of the time, and hefurther acknowledged Ruppel's role as a conduit for his directives when hestated, "The line of communication ... was from Nationwide to me, andthen from me to Hank." COMMERCIAL MOVERS, INC.293I have found that Ruppel was not a supervisor within themeaning of the Act. As indicated above, the evidence doesnot establish that Ruppel either exercised or was vestedwith the various supervisory functions defined in Section2(11) of the Act. At best, I would find Ruppel's positioncomparable to that of a nonsupervisory leadman. The rec-ord reflects that whatever assistance or direction he mayhave given to the other employees was of routine natureand did not require the use of any meaningful independentjudgment. Moreover, even if on a few occasions Ruppeldid participate in some activity involving a degree of super-visory authority, the Board has held that isolated or spo-radic exercise of such authority is insufficient to establishan individual as being a supervisor. Directors Guild ofAmerica, Inc. (Association of Motion Picture & TelevisionProducers, Inc.) 198 NLRB 707 (1972).I turn now to the events and circumstances surroundingthe discharge of Ruppel on April 29, 1977. Counsel forRespondent argues that the evidence in this record sup-ports a finding that Ruppel was not performing his jobproperly, that he was frequently absent from the job, andthat there were times when Chuck Wallace of Nationwideknew that Ruppel had been drinking liquor prior to goingto work. Respondent further maintains that a considerableamount of damage occurred while Ruppel was the foremanand, also, that the time selected to lay off Ruppel coincidedwith Respondent's business justifications as the work onthe job was distinctly decreasing, but that prior to thatslowdown, it would have been unfeasible to replace Ruppelwith a new employee unfamiliar with the Nationwide joband the building.The General Counsel, on the other hand, argues as fol-lows: "It would be naive to expect Cordray to admit thathis decision to terminate Ruppel was motivated by his de-sire not to antagonize the Union hierarchy in the person ofBusiness Manager Scales. Apparently Cordray perceived,and perhaps rightfully so, that the continued employmentof Ruppel could interfere with the productive relations Re-spondent enjoyed with the Union. In view of the credibletestimony and the sequence of events it would be difficult,if not impossible, to conclude otherwise." 8As indicated, the abruptness and the timing of Ruppel'sdischarge, as well as the reasons proffered for his termina-tion, are extremely telling. Ruppel was discharged I dayafter Cordray indicated his knowledge that Scales' reelec-tion was being opposed by a dissident slate of officers.Moreover, the timing element is all the more illuminatingin that the initial reason given by Cordray at the time ofthe discharge was lack of work-a reason which must nowbe totally discredited inasmuch as Ruppel's replacement,8 Cordray duly acknowledged that he had had frequent dealings withScales. Cordray consulted with Scales concerning the choice of Ruppel asgeneral labor foreman, and when Ruppel subsequently requested reinstate-ment, Cordray wanted to know if Ruppel was "alright with Scales now."This record contains further evidence of Cordray's awareness of Scales'power and, indeed, of Cordray's attempts to enlist that power for his ownbenefit. On one occasion Scales instructed Ruppel to approach Cordray fora "donation," an act which eventually resulted in a questionable S2.000payment. On another occasion Cordray requested Ruppel to enlist Scales'assistance in preventing another company from obtaining the job that Cor-dray was interested in.Levi Hagwood, worked for Respondent on the Nationwidemoving job on the evening of the very same day Ruppelwas terminated.At the hearing before me, Cordray offered two addition-al reasons-frequent absence from the job and damage toequipment. However, in respect to Ruppel's attendance,Cordray admitted that he was aware of this alleged prob-lem as early as February 1977. Therefore, it is difficult tobelieve that absence from the job was actually a real prob-lem in that Cordray tolerated this situation, if it existed, forabout 3 months without doing anything about it and with-out even mentioning it to Ruppel.In respect to the claim of excessive equipment damage,Wallace testified that major damage occurred duringmoves in January 1977, at which time it was immediatelyreported to Cordray. Wallace was unable to pinpoint atwhat stage of the moving operation the damage wascaused, but agreed that the damage could have beencaused during the loading operation and prior to its arrivalat Ruppel's receiving location.As indicated and detailed, Respondent has advanced atleast three reasons for the discharge-lack of work, absen-teeism, and equipment damage. The first reason is clearlyfalse as Respondent has admitted that Ruppel's work wasperformed that same evening by another man. In respect tothe second and third reasons, the record discloses that Cor-dray was aware of these alleged "problems" as early asJanuary or February 1977, but nevertheless supposedlychose to tolerate them until shortly after he became awarethat Ruppel was part of a challenge to the incumbent lead-ership of the Union. In the final analysis, the controllingand surrounding circumstances in this case clearly indicatethat Ruppel's discharge was motivated by his protectedunion activity.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Henry Ruppel, I shall recommend that Respon-dent offer him immediate and full reinstatement to his for-mer position or to a substantially equivalent one, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered by reason of the discrimination against him by pay-ment to him of a sum of money equal to that which hewould normally have earned from the date of his dis-charge, less net earnings, during said period. All backpayprovided herein shall be computed with interest on a quar-terly basis, in the manner described by the Board in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon computed in the manner and amount prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).99See. generally Isis Plumbing and Heating Co., 138 NLRB 716 (1962).COMMERCIAL MOVERS, INC. 293 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in conduct described in section III,above, Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.4. Upon the foregoing findings of fact and conclusionsof law and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 'oThe Respondent, Commercial Movers, Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Laying off, discharging, or otherwise discriminatingagainst employees because of their union activities.(b) Discouraging membership in the Union, or anyother labor organization of its employees, by discriminat-ing against them in regard to their hire and tenure of em-ployment or any terms and conditions of employment.I0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Make whole Henry Ruppel for any loss of earningsby reasons of Respondent's unlawful conduct as outlinedin The Remedy portion of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Decision.(c) Post at its place of business, copies of the attachednotice marked "Appendix." " Copies of said notice, onforms provided by the Regional Director for Region 9, af-ter being duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days,thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.1 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."